UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 5, 2014 Maxwell Resources, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-173972 33-1219696 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 848 N. Rainbow Blvd. #2741 Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (702) 706-5576 (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 5, 2014, Lisa Holyfield resigned as a director of Maxwell Resources, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 6, 2014 MAXWELL RESOURCES, INC. /s/ Phillip W. Dias By:Phillip W. Dias Title:CEO and President
